Citation Nr: 1731501	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left elbow disability.

2. Entitlement to an increased rating in excess of 50 percent for migraines.

3. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran appeared at a hearing before the undersigned in March 2013.  A transcript of the hearing is available on the Virtual VA.

In March 2015, the Board remanded the issues of increased rating for migraines and TDIU for further development and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of excess rating for migraines and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

A current left elbow disability has not been demonstrated. 



CONCLUSION OF LAW

The criteria for service connection for left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to obtain direct service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)

Secondary service connection is provided for disability that is proximately caused or aggravated by a service connected disability.  38 C.F.R. § 3.310.

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a current left elbow disability as the result of falling after becoming dizzy from service-connected migraines. See December 2009 Report of General Information. 

A VA treatment record dated in October 2009 documents that the Veteran fell down a flight of stairs that month and landed on his left arm.  He had ecchymosis (subcutaneous bleeding) down the left arm "almost" to the left elbow.  In November 2009, he complained of pain in the left shoulder and elbow, but 

Service treatment records from the Veteran's period of active service do not reflect any complaints related to his left elbow.  His upper extremities were noted to be normal on both his entrance and separation examinations.  See July 1999 Service Treatment Records.

A VA treatment record dated in October 2009 documents that the Veteran fell down a flight of stairs that month and landed on his left arm.  He had ecchymosis (subcutaneous bleeding) down the left arm "almost" to the left elbow.  In November 2009, he complained of pain in the left shoulder and elbow, but do not show findings of an elbow disability.  He had no limitation in the ability to change or control body positions.

Private hospital records confirm treatment for the fall down a flight of stairs but do not show any complaints or findings referable to the elbow.

At his hearing, the Veteran reported the history of a fall, which he said took place in September 2009, but did not describe any current elbow symptoms.

At a VA examination in June 2015, all findings referable to the elbow were normal and there was no scar or fascial defect that would evidence a prior injury.  The Veteran reported the documented injury to his left shoulder in a fall, but there was no reported history of a left elbow injury.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran is competent to report a contemporaneous medical diagnosis, and current left elbow disability; the Veteran in this case has provided little information pertaining to a current elbow disability.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Other than the single report of elbow pain in November 2009, the record does not show that he has described any specific symptoms of a left elbow disability.  His description of pain without any underlying disability is insufficient to show a current disability.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  

The preponderance of the evidence is against a finding of a current left elbow disability.  As such the evidence is against the claim.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for a left elbow disability is denied.


REMAND

The Board previously remanded the Veteran's claim so that the migraine issue could be referred to the Director of Compensation or Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b) (2016).  The TDUI claim was determined to be inextricably intertwined and remanded as well.  The case was returned to the Board without the required referral.  The case was returned to the Board without being referred as instructed in the remand.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id. Stegall at 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a rating in excess of
50 percent for migraines to the Director of Compensation Service or Under Secretary for Benefits for extra-schedular consideration in accordance with 38 C.F.R. § 3.321(b).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


